
	
		I
		111th CONGRESS
		1st Session
		H. R. 2133
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Higgins (for
			 himself, Mr. Lee of New York,
			 Mr. Massa,
			 Mrs. Maloney, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Act of August 21, 1957, to allocate funds
		  from certain electric power sales from the Niagara Power Project in New York to
		  capital needs of Western New York, and for other purposes.
	
	
		1.Niagara Power
			 Project
			(a)Western New York
			 Regional Development CorporationThe Act of August 21, 1957, authorizing the
			 construction of the Niagara Power Project (16 U.S.C. 836 and following) is
			 amended by adding the following new sections at the end thereof:
				
					3Regional
				Development Corporation
						(a)Establishment of
				corporation approvedNiagara
				County, Erie County, and Chautauqua County, New York, are authorized to
				establish a Regional Development Corporation to operate in accordance with this
				section and in accordance with such other rules and regulations as may be
				established, consistent with this section, by agreement of such counties. Any
				such agreement shall be submitted to the Federal Energy Regulatory Commission.
				The Commission is authorized to approve such agreement unless the Commission
				find the agreement inconsistent with this section or other applicable
				provisions of law.
						(b)GovernanceThe Regional Development Corporation shall
				be governed by a Board of Directors, to be comprised of 7 members, appointed as
				follows:
							(1)One individual
				appointed by the Chairperson of the County Legislature in Niagara County, New
				York.
							(2)One individual
				appointed by the County Executive of Erie County, New York.
							(3)One individual appointed by the County
				Executive of Chautauqua County, New York.
							(4)One individual
				appointed by the Mayor of Buffalo, New York.
							(5)One individual
				appointed by the Mayor of Niagara Falls, New York.
							(6)One individual
				appointed by the Buffalo Niagara Partnership or its successor agency.
							(7)One individual
				appointed by the Governor of the State of New York.
							(c)Staff and
				supportThe Board of Directors shall appoint such staff and
				provide such support for the Corporation as the Board deems necessary.
						(d)Meetings, books,
				and recordsThe meetings of the Board shall be open to the
				public, and all books and records of the Corporation shall be available to the
				public during normal business hours. The Board shall make public as promptly as
				possible the minutes of all meetings held by the Board. The Comptroller General
				of the United States shall annually review all operations of the Corporation
				and submit a report to the Congress regarding all financial and other
				operations of the Corporation.
						(e)Eligible
				expendituresFunds made
				available to the Corporation under this section may be used only for
				construction, engineering, architecture, and related projects for the
				development of the waterfront in Niagara County, Chautauqua County, and Erie
				County, New York, the Erie Canal Harbor Development Corporation, the Olmsted
				Park system, regional cultural institutions in Niagara County, Chautauqua
				County, and Erie County, New York, downtown Niagara Falls redevelopment
				initiatives, and the Buffalo Niagara Medical campus.
						(f)Allocation of
				fundsFunds made available
				under this section shall be allocated among Erie, Chautauqua, and Niagara
				County projects in proportion to the existing ratio for the allocation of
				replacement and expansion power between facilities in the three
				counties.
						(g)FundingAll proceeds from the sale of electric
				power generated by the Niagara Power Project and allocated to the replacement
				power program and the expansion power program, but not used by the designated
				recipients, shall be transferred by the New York Power Authority to the
				Regional Development Corporation established under this
				section.
						.
			
